--------------------------------------------------------------------------------


Exhibit 10.106
 


 
Incentive and Recognition Policy


To:
Executive Management
From:
Compensation Committee
Date:
March 10, 2006





Re: 2006 Incentive and Recognition Policy


The Compensation Committee recognizes the significantly improved condition of
the Company achieved by this management team over the past 12 months, both in
terms of financial health and in terms of prospects for the future. While
genuinely appreciated, there remains much more to be achieved. This policy is
designed to strongly motivate senior management to achieve goals that, in the
judgment of the Compensation Committee, are important to the long-term success
of the Company. The intent is to motivate the executive team reach for the best
performance and result for the Company and its shareholders.


The six factors that will be considered in determining executive management
bonuses are (in no order of importance and in no order of likelihood of
success):


1.
 
Earnings per share for the year
2.
 
EBITDA for the year (i.e. earnings per share before interest, taxes,
depreciation and amortization)
3.
 
Improved valuation in InfoTech during 2006
4.
 
Realization of profit from the pending USPS matter
5.
 
Continued 404 clean opinion
6.
 
Increased analyst coverage
7.
 
Audit committee assessment
8.
 
Thermo Life progress
9.
 
Improved value in, or valuable sale of, the Company’s investment in Digital
Angel
10.
 
Valuable VeriChip transaction or VeriChip license resulting in significant
revenue



The compensation committee recognizes that there may be situations where the
long term best interest of the company and its shareholders may be in conflict
with the short term achievement of a goal set out in this plan. In those rare
situations, it is the clear intention of this committee that the executive team
takes the initiative to come to the committee for consideration. It is clear
that the primary responsibility of all the executives of the company is to
perform their obligations and duties to the company and its shareholders without
regard to personal short term gain. Moreover, recognizing that accounting
charges occasionally do not reflect operational achievements (such as non-cash
charges), such amounts would generally be excluded from calculation (as
determined by the compensation committee at the time any bonuses would be
calculated).






--------------------------------------------------------------------------------



Summary of Calculation of Bonus
 
Each officer earns points for meeting or exceeding the goals as set forth in the
table below. The points assigned reflect the seniority of the officer as well as
the anticipated involvement of that officer in effecting the goal.


Executive Management: Scott Silverman, Michael Krawitz and Evan McKeown


  
Silverman
Krawitz
McKeown
Positive EPS (for the year)
5
3
3
Positive EBITDA (for the year)
4
1
2
InfoTech Valuation (20% of points listed for each 20% increase in stock price
from 12/31/05)
4
1
 
Postal Service (10% of points for each $500K of recovery)
3
2
 
404 clean opinion and audit clean opinion
1
0.5
1
Audit Committee discretion
 
0
3
Analyst coverage (50% of points for coverage by new, credible analyst,
additional 50% for second or more)
2
0
1
Thermo Life significant technological development (50% of points), revenue (10%
of points for each $100K of revenue)
2
   
DA transaction: EITHER a transaction that yields $[omitted for confidentiality]
to Applied Digital OR improve stock price; if the latter, then 20% of points for
each $[omitted for confidentiality in increased stock price
5
3
1
(A) VeriChip IPO (raise of $[omitted for confidentiality]) or similar
transaction, VeriChip sale or other VeriChip significant transaction (e.g.
merger) OR (B) 50% of points for major license that on its own accounts for
$[omitted for confidentiality] in cash in 2005; 50% of points for >$[omitted for
confidentiality] over 5 years in contracted commitments with reputable company)
5
3.5
1



Point Value = $50,000
 
Notes:
No officer can earn more than 100% of points listed for that item
EPS and EBITDA are determined after giving effect to any bonuses (i.e. EPS will
only be considered positive if, after payment of any bonuses or expected payment
of bonuses, EPS is positive).
DA and InfoTech values are determined by the Compensation Committee based on the
ten trading days preceding 12/31/05 and the ten trading days preceding the date
the bonus is determined, with any adjustments the compensation committee
reasonably deems appropriate.




--------------------------------------------------------------------------------



Senior Management: Lorraine Breece


National Market listing
3
Analyst coverage (50% of points for coverage by new, credible analyst,
additional 50% for second or more)
4
404 - No material weakness
3
Implement 404 procedures
2
Timely SEC filings
4
Improve quality of filings
2
Audit committee determination - discretionary
10
Acquisitions:
100% if any acquisitions
3
DA transaction:
a transaction that yields $[omitted for confidentiality] to Applied Digital
4
VeriChip S-1 ready for effectiveness early (50% of points by [omitted for
confidentiality], other 50% by [omitted for confidentiality])
10
VeriChip IPO or similar going public transaction
12



Point Value = $3,000


NOTES:
Bonus may be increased or decreased by 20% for other factors, as determined by
executive management
Bonus may be increased or decreased by 20% for overall financial performance
No officer can earn more than 100% of points listed for that item


To the extent of any ambiguity or need for interpretation, the Compensation
Committee shall have authority, in its sole discretion, to make final
determinations. This incentive plan does not create a contract of employment or
otherwise bind the Company to employ the named officer. If the officer is
terminated for cause or resigns (without good cause) prior to the payment of any
bonus, then no portion of the bonus shall be payable without the consent of the
Compensation Committee which it may exercise in its sole discretion. If the
named executive is terminated not for cause (or terminates employment with good
reason), the Compensation Committee will make a pro rata adjustment based on the
percentage of the goal achieved before the departure.
 
 

